Name: Commission Regulation (EC) No 1558/2000 of 17 July 2000 fixing for the 2000/01 marketing year the minimum price to be paid to producers for unprocessed dried figs and the amount of production aid for dried figs
 Type: Regulation
 Subject Matter: economic policy;  prices;  plant product;  marketing;  foodstuff
 Date Published: nan

 Avis juridique important|32000R1558Commission Regulation (EC) No 1558/2000 of 17 July 2000 fixing for the 2000/01 marketing year the minimum price to be paid to producers for unprocessed dried figs and the amount of production aid for dried figs Official Journal L 179 , 18/07/2000 P. 0008 - 0008Commission Regulation (EC) No 1558/2000of 17 July 2000fixing for the 2000/01 marketing year the minimum price to be paid to producers for unprocessed dried figs and the amount of production aid for dried figsTHE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Regulation (EC) No 2201/96 of 28 October 1996 on the common organisation of the markets in processed fruit and vegetable products(1), as last amended by Regulation (EC) No 2701/1999(2), and in particular Articles 3(3) and 4(9) thereof,Whereas:(1) Article 2 of Commission Regulation (EC) No 504/97 of 19 March 1997 laying down detailed rules for the application of Council Regulation (EC) No 2201/96 as regards the system of production aid for products processed from fruit and vegetables(3), as last amended by Regulation (EC) No 1607/1999(4), lays down the dates of the marketing years.(2) The criteria for fixing the minimum price and the production aid are laid down in Articles 3 and 4 of Regulation (EC) No 2201/96, and the products for which the minimum price and the aid are fixed are listed in Articles 1 and 2 of Commission Regulation (EC) No 1573/1999 of 19 July 1999 laying down detailed rules for the application of Council Regulation (EC) 2201/96 as regards the characteristics of dried figs qualifying for aid under the production aid scheme(5). The minimum price and the production aid should therefore be fixed for the 2000/01 marketing year.(3) The measure provided for in this Regulation are in accordance with the opinion of the Management Committee for Products Processed from Fruit and Vegetables,HAS ADOPTED THIS REGULATION:Article 1For the 2000/01 marketing year:(a) the minimum price referred to in Article 3 of Regulation (EC) No 2201/96 shall be EUR 87,886 per 100 kg net from the producer for unprocessed dried figs;(b) the production aid referred to in Article 4 of that Regulation shall be EUR 28,63 per 100 kg net for dried figs.Article 2This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Brussels, 17 July 2000.For the CommissionFranz FischlerMember of the Commission(1) OJ L 297, 21.11.1996, p. 29.(2) OJ L 327, 21.12.1999, p. 5.(3) OJ L 78, 20.3.1997, p. 14.(4) OJ L 190, 23.7.1999, p. 11.(5) OJ L 187, 20.7.1999, p. 27.